Citation Nr: 0503490	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-25 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for residuals of 
bilateral breast reduction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Coast Guard from 
September 1990 to November 1999. 

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran withdrew her request for a Travel Board hearing 
with a Judge from the Board at the RO in May 2004.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of her claims 
before the Board at this time have been addressed.  

2.  Service medical records as well as a March 2002 VA 
examination report contain diagnoses of myopia.

3.  The veteran does not have any current disability due to 
bilateral breast reduction that is either outside of the 
usual effects due her surgical treatment in service or 
otherwise aggravated by service.


CONCLUSIONS OF LAW

1.  Myopia, or refractive eye error, is not a disease for 
which VA compensation is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Residual disability due to bilateral breast reduction 
surgery was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Entitlement to Service Connection for Myopia

The veteran contends that she is entitled to service 
connection for myopia.  Service connection may be granted for 
a disability due to a disease or injury incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiencies as such are not diseases within the 
meaning of applicable legislation and service connection is 
not proper for these conditions.  See 38 C.F.R. § 3.303(c) 
(2004).

Service medical records show that the veteran suffered from 
myopia during service.  A private treatment note dated in 
August 2001 showed that the veteran had normal eye health and 
was moderately nearsighted.  In a March 2002 VA examination 
report, the examiner stated that the veteran suffered from 
myopia in both eyes, correctable with glasses.  

Myopia, more commonly known as nearsightedness, is defined as 
an error of refraction.  See Dorland's Illustrated Medical 
Dictionary (29th ed. 2000).  As refractive error of the eye 
is not a disease for which service connection may be granted, 
the Board concludes that the veteran's claim of entitlement 
to service connection for bilateral myopia cannot be granted 
as a matter of law.  See 38 C.F.R. § 3.303(c) (2004); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Entitlement to Service Connection for Residuals of Bilateral 
Breast Reduction

As noted above, a congenital or developmental defect is not a 
disorder for which service connection may be granted.  See 38 
C.F.R. § 3.303 (2004).  However, service connection may be 
granted for a superimposed disease or injury that occurred 
during service and results in a chronic disability. See 
VAOPGCPREC 82- 90 (1990).

Aggravation of a preexisting disease or injury is not 
established if the condition underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertinent to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. § 
3.306(b) (2004).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1) (2004).

The veteran contends that she currently suffers from 
residuals of a bilateral breast reduction performed during 
active service. After a review of the evidence, the Board 
finds that her claim for entitlement to service connection 
for residuals of bilateral breast reduction must fail.


Service medical records indicate that the veteran complained 
of shoulder and upper back pain due to the size of her 
breasts in June 1995.  In addition, the June 1995 treatment 
note indicated that the veteran had large breasts concomitant 
with back pain as well as a strong family history of back 
pain.  After a surgical referral for breast reduction, the 
veteran underwent an elective bilateral mammoplasty reduction 
procedure during active service in October 1995.  Additional 
October 1995 treatment notes indicated that the veteran had a 
normal postoperative course with no drainage but some 
complaints of nipple parenthesis sensation.  The veteran 
suffered from chronic mastitis with fat necrosis process and 
benign nodules in June 1997, March 1998, and April 1999.  An 
August 1997 service examination report noted that the veteran 
had a history of fibrocystic breasts.  

A July 2001 private treatment note showed that the veteran 
was treated for a left breast abscess.  The physician 
detailed that the veteran had pain on palpitation, erythema, 
edema, and a raised febrile abscess.  In addition, it was 
noted that the veteran had a keloid scar at the same position 
on each breast.

An April 2002 VA examination report indicates that the 
veteran complained of two problems she had experienced since 
the bilateral breast reduction service.  She indicated that 
she experiences persistent numbness to the area directly 
underneath her breasts, which the examiner noted corresponds 
to the surgical incisions made during the reduction 
procedure.  In addition, the veteran stated that she had felt 
masses in both breasts consistent with fat necrosis.  The 
examiner listed the following impression in the April 2002 
examination report:

The patient has undergone bilateral 
breast reduction mammoplasty in the past 
and she does have the surgical scars that 
are consistent with that surgical 
procedure on both breasts.  It is not 
uncommon for the patient to experience 
numbness on the skin in the inframammary 
crease area after the placement of these 
surgical incisions or scars and this is a 
normal consequence of such surgery.  The 
patient also reported a previous history 
of the concern for breast masses and a 
previous biopsy that revealed fatty 
necrosis of the breast tissue.  Again, 
this is also a consequence or a not 
uncommon feature seen after reduction 
mammoplasty where some scar tissue will 
build up in the breast and represent as 
fatty necrosis.  There is no increased 
risk of malignancy secondary to the 
surgical procedure that she has had or 
the development of fatty necrosis tissue 
within the breast.  These findings are 
consequences of her service-related 
reduction mammoplasty, do not represent a 
long-term disability to the patient.

The Board acknowledges that the veteran maintains that she 
suffered from residuals of bilateral breast reduction 
performed during active service.  However, the record does 
not show that the veteran has the medical expertise that 
would render competent her statements as to the relationship 
between her military service and any current disability.  
These opinions alone cannot meet the burden imposed by 38 
C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and residuals of a current 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2004).  Statements from the veteran can be 
used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  Competent 
medical evidence is considered more probative than competent 
lay evidence.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for residuals of bilateral breast reduction.  In 
this case, the Board finds that the veteran suffered from 
macromastia prior to enlistment.  The veteran does not 
contend nor does the evidence indicate anything otherwise.  
As noted above, the usual effects of surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  See 38 C.F.R. § 3.306(b)(1) (2004).  
During service, the veteran underwent a bilateral breast 
reduction mammoplasty to relieve chronic shoulder and back 
pain associated with the size of her breasts.  The Board 
recognizes that the veteran has some residuals of the 
procedure, including surgical scars and some numbness, 
chronic mastitis with fat necrosis process and benign 
nodules, both during and after her active military service.  
However, in the July 2004 VA examination report, the examiner 
specifically noted that the veteran's complaints of masses in 
both breasts consistent with fat necrosis and her numbness on 
the skin in the area of the surgical incisions were both 
normal consequences of a bilateral breast reduction 
mammoplasty.  None of the competent medical evidence of 
record indicates that the veteran's residuals of bilateral 
breast reduction mammoplasty were outside the usual effects 
of the procedure or otherwise aggravated by the veteran's 
service.  

Consequently, in the absence of competent medical evidence 
that the veteran's current residuals of bilateral breast 
reduction mammoplasty are outside the usual effects of the 
procedure or otherwise aggravated by the veteran's service, 
the veteran's claim of service connection for residuals of 
bilateral breast reduction must be denied.  Since the 
evidence is not in equipoise, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

II. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

As an initial matter, the Board notes that the veteran's 
claim for entitlement to service connection for myopia is not 
entitled to application of the provisions of the VCAA.  As 
the law is determinative on this issue, the provisions of the 
VCAA are not applicable to this portion of the veteran's 
claim for entitlement to service connection for myopia.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that the RO sent the veteran notice 
letters in August 2001 and September 2003, and that the 
statement of the case (SOC) in August 2003 contains the text 
of 38 C.F.R. § 3.159.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to service connection for residuals of a bilateral breast 
reduction.  With regard to requirement (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
August 2001 informing her of what was needed to establish 
entitlement to service connection for her claimed 
disabilities.  With regard to requirements (2) and (3), the 
Board notes that the RO's letters also notified the veteran 
of both her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the August 2001 letter explained that VA would 
obtain relevant records from any Federal agency (to include 
the military, VA, and the Social Security Administration), 
and that it would also make reasonable efforts to help her 
obtain other evidence (such as records from State or local 
governments, private doctors and hospitals, or current or 
former employers), but that she was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the August 2001 letter, the veteran 
was also informed that VA would assist her by providing a 
medical examination or getting a medical opinion if it was 
necessary to make a decision on her claim.  In the August 
2001 letter, the RO also informed the veteran of specific 
information still needed for each of her claim.  Finally, 
with respect to requirement (4), the Board notes that it does 
not appear from the record that the veteran has explicitly 
been asked to provide "any evidence in [her] possession that 
pertains to" her service connection claim.  However, as a 
practical matter, the veteran has been amply notified of the 
need to provide such evidence.  In addition, the RO issued 
her a SOC an August 2003 that contained the complete text of 
38 C.F.R. § 3.159(b)(1).  The veteran also submitted a 
statement in September 2003 that indicated she had no more 
evidence to submit.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence she might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in her possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in October 2002.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the August 2001 letter from the RO was 
sent to the veteran prior to the RO's April 2002 rating 
decision that is the basis of the veteran's appeal.  As 
discussed above, the content of the notice provided to the 
veteran in the August 2002 letter by the RO fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, in this case, after notice was 
provided, the veteran's claims for entitlement to service 
connection were readjudicated in a statement of the case 
issued in August 2003.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to the August 2001 letter and the 
January 2003 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the August 2003 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate her claim has been 
satisfied by the August 2001 letter and August 2003 SOC 
issued by the RO.  The Board concludes that any defect in the 
notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained private treatment 
records identified by the veteran and provided her VA 
examinations to evaluate the nature and extent of her claimed 
disabilities.  

The Board concludes that VA has complied with the duty-to-
assist requirements of the VCAA; any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to service connection for myopia is denied.

Entitlement to service connection for residuals of bilateral 
breast reduction is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


